WOODLEY, Commissioner.
Appellant was convicted for the theft of a week-old calf, and the jury assessed his punishment at 2 years in the penitentiary.
The sufficiency of the evidence to sustain the conviction is not questioned.
In his brief, appellant urges that his conviction should be reversed because the state failed to establish venue, and because the district attorney “established or inferred” by his cross-examination of appellant that he had stolen hogs as well as the calf in question.
The venue question was not made an issue in the trial court, and under the statute, Art. 847, Vernon’s Ann.C.C.P., this Court must presume that venue was established.
We are unable to appraise the complaint concerning the questions directed to appellant on cross-examination in the absence of a bill of exception. However, we observe nothing improper in the cross-examination.
The judgment is affirmed.
Opinion approved by the Court.